DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 1 is objected to because of the following informalities:  In Line 4, the word  --porous-- should be added before the word “bone”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  In Line 1, the word “comprises” should be replaced with the word --comprise--. Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  In Line 2, the word “comprises” should be replaced with the word --comprise--. Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  In Line 4, the word  --porous-- should be added before the word “bone” and the word “surface” should be replaced with the word --surfaces--.  Furthermore, in Line 6, a comma should be added after the word “struts” and the word --wherein-- should be added after the word “and”. Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  In Line 1, the word “comprises” should be replaced with the word --comprise--. Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  In Line 1, the word --porous-- should be added before the word “bone” and in Line 2, the word --porous-- should be added before the word “bone”. Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  In Line 2, the word “comprises” should be replaced with the word --comprise--. Appropriate correction is required.
Claim 18 is objected to because of the following informalities: In Line 1, the word --a-- should be added before the word “porous”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 & 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at Lines 6-8 recites the limitation “wherein the surgical implant has a continuous porosity from the first porous bone contacting surface through the porous body and the second porous bone contacting surface.” which renders the claim indefinite as it is unclear what is meant by ‘a continuous porosity’ - is the limitation reciting that the one pore of the porous implant is continuous between the first porous bone contacting surface through the porous body and the second porous bone contacting surface, or is the limitation reciting that the surgical implant is entirely porous from the first porous bone contacting surface through the porous body and the second porous bone contacting surface? For purposes of examination, the limitation is being interpreted as wherein the surgical implant is porous from the first porous bone contacting surface through the porous body and the second porous bone contacting surface. Appropriate correction is required. 
Claim 4 recites the limitation “wherein a porous density of the first porous bone contacting surface is different at a bone contacting top surface thereof than at a porous body contacting bottom surface thereof.” which renders the claim indefinite as it is unclear 1) what is meant by a “porous” density, 2) how a “surface” can have a top surface and a bottom surface, and 3) how a surface can have different densities when a surface does not have a thickness? It appears that the first “contacting surface” is actually a “contacting member/end plate” which has top and bottom surfaces and is not just a 2-dimensional surface. For purposes of examination, the claim is being interpreted as ‘wherein a density of the first porous bone contacting surface varies along the first porous bone contacting surface’. Appropriate correction is required. 
Claim 11 at Line 1 recites “11. The surgical implant of claim 11” which renders the claim indefinite as a claim cannot depend from itself. It appears that the claim should depend from independent claim 10 since it further limits the “first and second elastic modulus” which was previously recited in Claim 10, and for purposes of examination, Claim 11 is being interpreted as depending from Claim 10. It is noted that Claim 9 also depends from Claim 10, and Claims 12-18 depend from incomplete Claim 11. It is suggested that the Applicant verify the dependency of these claims. Appropriate correction is required. 
Claim 18 at Lines 2-3 recites the limitation “wherein a porous density of the first porous bone contacting surface is different at a bone contacting top surface thereof and a porous body contacting bottom surface thereof.” which renders the claim indefinite as it is unclear 1) what is meant by a “porous” density, 2) how a “surface” can have a top surface and a bottom surface, and 3) how a surface can have different densities when a surface does not have a thickness? It appears that the first “contacting surface” is actually a “contacting member/end plate” which has top and bottom surfaces and is not just a 2-dimensional surface. For purposes of examination, the claim is being interpreted as ‘wherein a density of the first porous bone contacting surface varies along the first porous bone contacting surface’. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 & 10-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ergun et al. (US PG Pub No. 2012/0150299).
Regarding Claim 1 as best understood, Ergun et al. discloses a surgical implant (22, Figs. 1C, 2A-2B, 3, Paragraphs [0033-0040]), comprising a first porous bone contacting surface (top cage layer 24 as seen in Figs. 1C & 3) having an average pore size (Fig. 3, Paragraph [0040]); a second porous bone contacting surface (bottom cage layer 24 as seen in Figs. 1C & 3); and a porous body (middle core layer 26 as seen in Figs. 1C & 3) positioned between the first and second porous bone contacting surfaces and having an average pore size that is greater than the average pore size of the first porous bone contacting surface (“FIGS. 2A and 2B and FIG. 3 show additional details of the implant 22, the increased porosity of the core 26 being evident in comparison to the porosity of the cage 24”, Paragraphs [0033, 0040]), wherein the surgical implant is porous from the first porous bone contacting surface through the porous body and the second porous bone contacting surface (Figs. 1C, 2B & 3, Paragraphs [0033-0035). 
Regarding Claim 2, Ergun et al. discloses wherein the second porous bone contacting surface has an average pore size equal to the average pore size of the first porous bone contacting surface (Fig. 1C, 3, Paragraphs [0033-37 & 0040]).
Regarding Claim 3, Ergun et al. discloses wherein an angle between the first porous bone contacting surface and the second porous bone contacting surface is 0 degrees (Figs. 1C & 3).
Regarding Claim 4 as best understood, Ergun et al. discloses wherein a density of the first porous bone contacting surface varies along the first porous bone contacting surface (Fig. 3).
Regarding Claim 5, Ergun et al. discloses wherein the first and second porous bone contacting surface comprises micropores formed by a plurality of struts (Fig. 3).
Regarding Claim 6, Ergun et al. discloses wherein pores of the porous body comprise macropores (Fig. 3).
Regarding Claim 7, Ergun et al. discloses wherein the average pore size of the porous body is larger than the average pore size of the first porous bone contacting surface and an average pore size of the second porous bone contacting surface (Fig. 3, Paragraph [0033]).
Regarding Claim 8, Ergun et al. discloses wherein the first bone contacting surface, the second bone contacting surface, and the porous body comprise a polymer (“The cage and the core are manufactured as an integrated part using co-extrusion from one or more biodegradable polymer(s).”, Paragraph [0033]).
Regarding Claim 10, Ergun et al. discloses a surgical implant (22, Figs. 1C, 2A-2B, 3, Paragraphs [0033-0040]), comprising: a first porous bone contacting surface (top cage layer 24 as seen in Figs. 1C & 3) comprising a first elastic modulus (inherent modulus of elasticity of the biodegradable polymer forming top layer 24, Paragraph [0033] states that “The cage and the core are manufactured as an integrated part using co-extrusion from one or more biodegradable polymer(s). The polymer(s) incorporates various additives, mediators and drugs (i.e., for controlled release of same)”, Paragraph [0034]); a second porous bone contacting surface (bottom cage layer 24 as seen in Figs. 1C & 3); and a porous body (middle core layer 26 as seen in Figs. 1C & 3) positioned between the first and second porous bone contacting surfaces, the porous body comprising a porous lattice structure (Fig. 3, Paragraph [0033-0036]), wherein pores of the porous lattice structure are formed by a plurality of struts (Fig. 3), and wherein the porous body has a second elastic modulus (inherent modulus of elasticity of the biodegradable polymer forming layer 26, Paragraph [0033] states that “The cage and the core are manufactured as an integrated part using co-extrusion from one or more biodegradable polymer(s). The polymer(s) incorporates various additives, mediators and drugs (i.e., for controlled release of same)”, Paragraph [0034]).
Regarding Claim 11 as best understood, Ergun et al. discloses wherein the first elastic modulus is different from the second elastic modulus (Paragraph [0034]).
Regarding Claim 12, Ergun et al. discloses wherein the plurality of struts comprise irregular and non-uniform shapes and sizes (Fig. 3).
Regarding Claim 13, Ergun et al. discloses wherein an angle between the first porous bone contacting surface and the second porous bone contacting surface is 0 degrees (Figs. 1C & 3).
Regarding Claim 14, Ergun et al. discloses wherein pores in the first porous bone contacting surface and the second porous bone contacting surface are in communication with the porous body (Fig. 3, the pores formed in the layers 24 & 26 are in fluid communication with one another forming a porous implant throughout).
Regarding Claim 15, Ergun et al. discloses wherein the first and second porous bone contacting surface comprises micropores formed by a second plurality of struts (Fig. 3).
Regarding Claim 16, Ergun et al. discloses wherein an average pore size of the porous body is larger than an average pore size of the first and second porous bone contacting surfaces (Fig. 3, Paragraph [0033]).
Regarding Claim 17, Ergun et al. discloses wherein the first porous bone contacting surface, the second porous bone contacting surface, and the porous body comprise a polymer (“The cage and the core are manufactured as an integrated part using co-extrusion from one or more biodegradable polymer(s).”, Paragraph [0033]).
Regarding Claim 18 as best understood, Ergun et al. discloses wherein a density of the first porous bone contacting surface varies along the first porous bone contacting surface (Fig. 3). 
Regarding Claim 19, Ergun et al. discloses a surgical implant (22, Figs. 1C, 2A-2B, 3, Paragraphs [0033-0040]), comprising: a first endplate (top cage layer 24 as seen in Figs. 1C & 3) having a first porous structure (Fig. 3, Paragraph [0040]); a second endplate (bottom cage layer 24 as seen in Figs. 1C & 3) having a second porous structure (Fig. 3, Paragraph [0040]); and a central body (middle core layer 26 as seen in Figs. 1C & 3) positioned between the first endplate and the second endplate, the central body comprising a network of irregularly shaped and sized struts thereby forming a porous lattice structure (Fig. 3, Paragraphs [0033-0063, 0040]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ergun et al. (US PG Pub No. 2012/0150299).
Regarding Claim 9, Ergun et al. discloses the claimed invention as stated above in claim 1, except at least one of a fusion aperture, a radiopaque marker, or an implant frame, or a combination thereof. However, in Paragraph [0056], Ergun et al. discloses the radiolucency of a related porous implant embodiment 10 and states that “The implant 10 can be rendered radiolucent. Thus, the progress of the implant 10 in vivo can be readily examined because it is radiolucent. The implant 10 can be integrated with radio marker dots (not shown) so a surgeon can see where the implant 10 meets the vertebral body endplate.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the implant of Ergun et al. with integrated radio marker dots as taught by Ergun et al. in order to provide the implant with a means for allowing a surgeon to visually identify in vivo where the implant meets the vertebral endplates after implantation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775